Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-1-2006

Vallies v. Sky Bank
Precedential or Non-Precedential: Precedential

Docket No. 05-1002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Vallies v. Sky Bank" (2006). 2006 Decisions. Paper 1522.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1522


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  THE UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                               __________

                                   No. 05-1002
                                   __________

         LOUIS R. VALLIES, individually and on behalf of all similarly
                        situated vehicle buyers,

                                                          Appellant
                                         v.

             SKY BANK, an Ohio Bank licensed to do business in the
                     Commonwealth of Pennsylvania

                                                             Appellee
                                   ___________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                          (Dist. Ct. Case No. 01-cv-1438)
                                    ___________

        SUR PETITION FOR PANEL REHEARING
                     __________

        BEFORE: SMITH, STAPLETON and NYGAARD, Circuit Judges
                            __________

        The Petition for rehearing filed by the Appellee in the above-entitled

matter having been submitted to the judges who participated in the decision of

this court, is hereby GRANTED. A separate order amending the opinion in this

appeal will be filed separately.

        It is so ordered.

                                                     By the Court,

                                                     /s/ Richard L. Nygaard
                                                     ________________________
                                                     United States Circuit Judge
DATE:     February 1, 2006